[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

Exhibit 10.7

Settlement AGREEMENT

THIS SETTLEMENT AGREEMENT (“Agreement”) is executed as of July 17, 2017 (the
“Execution Date”), by and between Sarepta Therapeutics, Inc., with offices at
215 First Street, Suite 415, Cambridge, MA 02142, USA and Sarepta International
C.V., with offices at Fred. Roeskestraat 123, 1076 EE Amsterdam, The Netherlands
(collectively, “Sarepta”), The University of Western Australia having its
principal office at 35 Stirling Highway, Crawley, Australia  6009 (“UWA”) on the
one hand, and BioMarin Leiden Holding BV and its subsidiaries, BioMarin
Nederlands BV and BioMarin Technologies BV (collectively, “BioMarin”), and
Academisch Ziekenhuis Leiden (“AZL”), having its principal office at
Albinusdreef 2, 2333 ZA Leiden, Netherlands on the other hand. BioMarin, AZL,
Sarepta and UWA may, from time-to-time, be individually referred to as a “Party”
and collectively referred to as the “Parties”.

RECITALS

WHEREAS, AZL is named as the sole owner of the entire right, title and interest
in and to [**] and all patents and patent applications claiming priority thereto
or derived therefrom;

 

WHEREAS, AZL is named as the sole owner of the entire right, title and interest
in and to [**] and all patents and patent applications claiming priority thereto
or derived therefrom;

 

WHEREAS, AZL and Prosensa Technologies B.V. are named as joint owners of the
entire right, title and interest in and to [**] and all patents and patent
applications claiming priority thereto or derived therefrom;

 

WHEREAS, AZL, Prosensa Technologies B.V., Prosensa B.V., and Prosensa Holding
B.V. are named as joint owners of the entire right, title and interest in and to
[**] and all patents and patent applications claiming priority thereto or
derived therefrom;

 

WHEREAS, UWA is named as the sole owner of the entire right, title and interest
in and to [**] and all patents and patent applications claiming priority thereto
or derived therefrom;

 

WHEREAS, AZL exclusively licensed to BioMarin certain of its right, title and
interest in and to certain patent applications and patents in the Actions (as
defined below) pursuant to (i) a certain Research and License Agreement by and
between Prosensa Holding B.V. and AZL, acting under the name of Leiden
University Medical Center, dated as of September 1, 2003, as amended as of March
1, 2008 and (ii) the acquisition of Prosensa Holding B.V. by BioMarin;

 

WHEREAS, UWA exclusively licensed to Sarepta its entire right, title and
interest in and to certain patents in the Actions pursuant to a certain
Exclusive License Agreement, dated as of November 24, 2008, as amended and
restated pursuant to a certain Amended and Restated Exclusive License Agreement,
dated as of April 10, 2013, as amended as of June 19, 2016;

 

WHEREAS, Sarepta opposed the following European patents [**];

-1-

 



--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

 

WHEREAS, Sarepta and BioMarin both appealed the Interlocutory Decision of the
Opposition Division of the European Patent Office (the “EPO”) dated April 15,
2013 for EP ‘249 (the “EP ‘249 Appeal”);

 

WHEREAS, [**];

 

WHEREAS, [**];

 

WHEREAS, [**];

 

WHEREAS, [**];

 

WHEREAS, [**];

 

WHEREAS, [**];

 

WHEREAS, [**];

 

WHEREAS, [**];

 

WHEREAS, [**];

 

WHEREAS, [**];

 

WHEREAS, [**];

 

WHEREAS, [**].

 

WHEREAS, AZL, BioMarin, UWA and Sarepta desire to resolve the Actions without
further cost and delay and avoid future conflicts and controversies concerning
the Parties’ respective intellectual property that each owns or controls in the
field of exon skipping for muscular dystrophy;

 

WHEREAS, BioMarin and Sarepta are entering into that certain License Agreement,
effective as of the Effective Date (the “License Agreement”), executed
contemporaneously with this Agreement;

 

NOW, THEREFORE, the Parties, intending to be legally bound hereby, agree as
follows:

1.

DEFINITIONS

 

1.1.

“[**]” has the meaning set forth in the Recitals.

 

1.2.

“[**]” has the meaning set forth in the Recitals.

-2-

 



--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

 

1.3.

“[**]” has the meaning set forth in the Recitals.

 

1.4.

“Actions” means all conflicts and controversies concerning, and all oppositions
of, Patents that are owned or controlled by the Parties, and all appeals
thereof, in each case between any of BioMarin, AZL, Sarepta, and UWA, or any
Affiliate thereof. The Actions are identified in Schedule 1.1 (Actions).

 

1.5.

“Affiliate” means, with respect to a Party, any Person that controls, is
controlled by, or is under common control with that Party.  For the purpose of
this definition, “control” will refer to: (a) the possession, directly or
indirectly, of the power to direct the management or policies of an entity,
whether through the ownership of voting securities, by contract or otherwise; or
(b) the ownership, directly or indirectly, of 50% or more of the voting
securities of such entity.

 

1.6.

“Agreement” has the meaning set forth in the preamble.

 

1.7.

“Applicable Law” means all applicable laws, statutes, rules, regulations and
guidelines, including all good manufacturing practices and all applicable
standards or guidelines promulgated by a regulatory authority.

 

1.8.

“AZL” has the meaning set forth in the preamble.

 

1.9.

“[**]” has the meaning set forth in the Recitals.

 

1.10.

“[**]” has the meaning set forth in the Recitals.

 

1.11.

“[**]” has the meaning set forth in the Recitals.

 

1.12.

“[**]” has the meaning set forth in the Recitals.

 

1.13.

“[**]” has the meaning set forth in the Recitals.

 

1.14.

“[**]” has the meaning set forth in the Recitals.

 

1.15.

“BioMarin” has the meaning set forth in the preamble.

 

1.16.

“BioMarin Involved IP” has the meaning set forth in Section 4.1 (BioMarin
Release of Sarepta).

 

1.17.

“Business Day” means any day other than a Saturday, a Sunday or a day on which
commercial banks located in New York, New York are authorized or required by law
to remain closed.

 

1.18.

“CDA” means the Mutual Non-Disclosure Agreement, dated as of [**], by and
between Sarepta Therapuetics, Inc. and BioMarin Pharmaceutical Inc., as amended.

 

1.19.

“Challenged Party” has the meaning set forth in Section 8.3 (Patent Challenge
Prohibition).

-3-

 



--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

 

1.20.

“Challenging Party” has the meaning set forth in Section 8.3 (Patent Challenge
Prohibition).

 

1.21.

“Change of Control” will occur with respect to a Party if:  (a) any Third Party
acquires directly or indirectly the beneficial ownership of any voting security
of such Party, or if the percentage ownership of such Third Party in the voting
securities of such Party is increased through stock redemption, cancellation or
other recapitalization, and immediately after such acquisition or increase such
Third Party is, directly or indirectly, the beneficial owner of voting
securities representing more than 50% of the total voting power of all of the
then outstanding voting securities of such Party; (b) a merger, consolidation,
recapitalization or reorganization of such Party is consummated, other than any
such transaction, which would result in shareholders or equity holders of such
Party immediately prior to such transaction, owning at least fifty percent 50%
of the outstanding voting securities of the surviving entity (or its parent
entity) immediately following such transaction; (c) the shareholders or equity
holders of such Party approve a plan of complete liquidation of such Party, or
an agreement for the sale or disposition by such Party of all or substantially
all of such Party’s assets, other than pursuant to the transaction described
above or to an Affiliate; or (d) the sale or transfer to a Third Party of all or
substantially all of such Party’s consolidated assets taken as a whole.

 

1.22.

“Claims” means any claims, counterclaims, cross-claims, defenses, allegations,
demands, debts, dues, liabilities, requests for declaratory relief, proceedings,
actions, or causes of action of any kind and of whatsoever nature or character,
arising in any jurisdiction in the world (regardless of whether existing in the
past or present, whether known or unknown, or whether accrued, actual,
contingent, latent or otherwise) made or brought for the purpose of recovering
any damages (including Damages) or royalties or obtaining any equitable relief
or any other relief of any kind and any and all claims for reimbursement of
legal fees, costs and disbursements.  

 

1.23.

“Confidential Information” has the meaning set forth in Section 6.1
(Definition).

 

1.24.

“Damages” means damages of any kind or nature (including claims for an account
of profits), past, present, or future, arising from any Claims based on acts or
omissions occurring on or before the Effective Date in any jurisdiction in the
world or available under any state, provincial, federal, or international law,
or the law of any country (or any other act, action, administrative rule or
procedure, legislation or regulation of any kind or description), including any
actual, general, specific, direct, indirect, commercial, economic,
consequential, incidental, special, punitive, exemplary, or treble damages, that
can be obtained directly, indirectly, or by way of contribution or indemnity,
under any theory of liability whatsoever, including but not limited to, any
liability that is contributory, strict, contractual or tortious in character,
whether at law or in equity. The term “Damages” will also include loss of
revenue, loss of expected profits or expected savings, extradition of
infringer’s

-4-

 



--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

 

profits, fines, monetary penalties, court costs, interest, pre-judgment and
post-judgment interest, attorney’s fees, expert fees, and any other related
costs or expenses. “Damages” will specifically include damages for unknown
Claims that are based on acts or omissions occurring on or before the Effective
Date that are unknown to the claiming party as of the Effective Date.

 

1.25.

“Effective Date” has the meaning given in Section 9.15 (Effective Date).

 

1.26.

“Enforcing Party” has the meaning set forth in the License Agreement.

 

1.27.

“Execution Date” has the meaning set forth in the preamble.

 

1.28.

“[**]” has the meaning set forth in the Recitals.

 

1.29.

“EP ‘249” has the meaning set forth in the Recitals.

 

1.30.

“[**]” has the meaning set forth in the Recitals.

 

1.31.

“[**]” has the meaning set forth in the Recitals.

 

1.32.

“[**]” has the meaning set forth in the Recitals.

 

1.33.

“[**]” has the meaning set forth in the Recitals.

 

1.34.

“[**]” has the meaning set forth in the Recitals.

 

1.35.

“[**]” has the meaning set forth in the Recitals.

 

1.36.

“[**]” has the meaning set forth in the Recitals.

 

1.37.

“[**]” has the meaning set forth in the Recitals.

 

1.38.

“[**]” has the meaning set forth in the Recitals.

 

1.39.

“[**]” has the meaning set forth in the Recitals.

 

1.40.

“[**]” has the meaning set forth in the Recitals.

 

1.41.

“EP ‘249 Appeal” has the meaning set forth in the Recitals.

 

1.42.

“EP [**] Oppositions” has the meaning set forth in the Recitals.

 

1.43.

“EPO” has the meaning set forth in the Recitals.

 

1.44.

“EPO Appeal Board” means the technical boards of appeal and the Legal Board of
the EPO.

 

1.45.

“Federal Circuit” has the meaning set forth in the Recitals.

-5-

 



--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

 

1.46.

“Government” means the government of the United States of America.

 

1.47.

“License Agreement” has the meaning set forth in the Recitals.

 

1.48.

“Licensed IP” has the meaning set forth in the License Agreement.

 

1.49.

“Licensed Patent” has the meaning set forth in the License Agreement.

 

1.50.

“[**]” has the meaning set forth in the Recitals.

 

1.51.

“[**]” has the meaning set forth in the Recitals.

 

1.52.

“Opposable Patents” has the meaning set forth in the Recitals.

 

1.53.

“Party” and “Parties” has the meaning set forth in the preamble.

 

1.54.

“Patent Challenge” has the meaning set forth in Section 8.3 (Patent Challenge
Prohibition).

 

1.55.

“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
pool, syndicate, sole proprietorship, unincorporated organization, governmental
authority or any other form of entity not specifically listed herein.

 

1.56.

“[**]” has the meaning set forth in the Recitals.

 

1.57.

“[**]” has the meaning set forth in the Recitals.

 

1.58.

“[**]” has the meaning set forth in the Recitals.

 

1.59.

“[**]” has the meaning set forth in the Recitals.

 

1.60.

“Recipient” has the meaning set forth in Section 6.2 (Obligations).

 

1.61.

“Sarepta” has the meaning set forth in the preamble.

 

1.62.

“Sarepta Involved IP” has the meaning set forth in Section 4.2 (Sarepta Release
of BioMarin).

 

1.63.

“Sarepta Related Entities” has the meaning set forth in Section 4.1 (BioMarin
Release of Sarepta).

 

1.64.

“Term” has the meaning set forth in Section 8.1 (Term).

 

1.65.

Territory” means worldwide.

 

1.66.

“Third Party” means any Person other than a Party or an Affiliate of a Party.

-6-

 



--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

 

1.67.

“UK” means the countries of England, Scotland, Wales and Northern Ireland.

 

1.68.

“UK Court” means the Patents Court in The Chancery Division of The High Court of
England and Wales

 

1.69.

“UK Revocation Action” has the meaning set forth in the Recitals.

 

1.70.

“USPTO” has the meaning set forth in the Recitals.

 

1.71.

“UWA” has the meaning set forth in the preamble.

 

1.72.

“[**]” has the meaning set forth in the Recitals.

 

1.73.

“[**]” has the meaning set forth in the Recitals.

 

1.74.

“[**]” has the meaning set forth in the Recitals.

 

1.75.

“[**]” has the meaning set forth in the Recitals.

 

1.76.

“[**]” has the meaning set forth in the Recitals.

 

2.

Settling all Outstanding actions

 

2.1.

Settlement of Actions and Future Conflicts.  The Parties agree they will take
all necessary steps to stop and abandon any presently existing efforts to
continue with the Actions and take affirmative actions to dismiss the Actions in
accordance with this Section 2.  The Parties further agree to avoid and not
initiate any actions that are reasonably likely to initiate a future legal
intellectual property conflict involving the subject matter generally described
in the patents and patent applications in the Actions.  To the extent such a
legal conflict arises despite the best efforts of the Parties to avoid the
conflict and without any action of a Party to initiate the conflict, the Parties
agree in good faith to promptly resolve and settle any such future dispute in
accordance with the manner set forth in this Agreement. Notwithstanding anything
to the contrary in this Section 2.1 (Settlement of Actions and Future Conflicts)
or elsewhere in this Agreement, Sarepta may bring a Patent Challenge under
Section 6.1.3 (Prosecution Dispute Escalation) of the License Agreement and
Sarepta and BioMarin may initiate and resolve a Patent Coverage Dispute (as
defined in the License Agreement) under Section 6.4 (Patent Coverage Disputes)
of the License Agreement.

 

2.2.

The US Interference Appeals.  

 

2.2.1.

AZL and Sarepta, on behalf of UWA, agree to and shall file a signed Dismissal
Agreement in the Federal Circuit with respect to Docket No. [**] within 3
(three) business days of the execution of this Agreement.  The

-7-

 



--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

 

Dismissal Agreement will be in the form of the document attached to this
Agreement as Schedule 2.2.1.

 

2.2.2.

AZL and Sarepta, on behalf of UWA, agree to and shall file a signed Dismissal
Agreement in the Federal Circuit with respect to Docket No. [**] within 3
(three) business days of the execution of this Agreement.  The Dismissal
Agreement will be in the form of the document attached to this Agreement as
Schedule 2.2.2.

 

2.2.3.

AZL and Sarepta, on behalf of UWA, agree to and shall file a signed Dismissal
Agreement in the Federal Circuit with respect to Docket Nos. [**] within 3
(three) business days of the execution of this Agreement.  The Dismissal
Agreement will be in the form of the document attached to this Agreement as
Schedule 2.2.3.

 

2.2.4.

The Parties agree not to take any action or prompt or facilitate a Third Party
to take any action to further the [**], the [**], the [**], or appeals thereof,
including the appeals at the Federal Circuit.  

 

2.2.5.

To the extent the USPTO declares an interference between patents and/or
applications that claim priority to either the [**] or the [**] after the
Effective Date, the Parties agree in good faith to promptly resolve and settle
any such future dispute in accordance with the manner set forth in this
Agreement.  BioMarin and AZL agree to expressly abandon the [**] if the USPTO
declares an interference between the [**] (or a subsequently filed application
with substantially similar claims claiming priority to the [**]) and a patent
claiming priority to the [**].

 

2.2.6.

BioMarin and AZL agree to expressly abandon the [**] and the [**] and shall file
with the USPTO a Petition for Express Abandonment pursuant to 37 C.F.R. § 1.138
in the form of the document attached to this Agreement as Schedule 2.2.6.  

 

2.3.

The UK Revocation Action.

 

2.3.1.

Sarepta Therapeutics, Inc., BioMarin Technologies B.V., and AZL shall, alongside
this Agreement, sign a Notice of Discontinuance and a Consent Order in the form
of the documents attached to this Agreement as Schedule 2.3.1.  Sarepta shall as
soon as practicable thereafter file said Consent Order with the UK Court for
sealing.

 

2.3.2.

Once said Consent Order has been sealed by the UK Court, Sarepta agrees to
immediately withdraw the UK Revocation Action by filing with the UK Court and
serving on BioMarin and AZL or their local counsel said Notice of Discontinuance
and sealed Consent Order.

-8-

 



--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

 

2.3.3.

AZL and BioMarin agree not to take any action or prompt or facilitate a Third
Party from taking any substantive action to further their application pursuant
to section 75 of the Patents Act 1977 to amend European Patent (UK) No. 1619249
(B1) dated May 2, 2017.  The Parties acknowledge and agree that European Patent
(UK) No. 1619249 (B1) will be maintained in amended form as determined by the
EPO in its Interlocutory Decision on April 15, 2013 for EP ‘249, or the form of
the claims as determined by the EPO Appeal Board, if applicable, unless EP ‘249
is invalidated, revoked, amended or otherwise rejected by the UK Patent Office
or a court in the UK having authority and without any action or involvement by
Sarepta or UWA.

 

2.4.

The EP ‘249 Appeal.

 

2.4.1.

Sarepta agrees to immediately withdraw its appeal of the Interlocutory Decision
in connection with opposition of EP ‘249 dated April 15, 2013 by filing a
Withdrawal of Appeal with the EPO in the form of the document attached to this
Agreement as Schedule 2.4.1.

 

2.4.2.

BioMarin shall be permitted to further the EP ‘249 Appeal. Sarepta agrees not to
take any action or prompt or facilitate a Third Party to take any action to
further the EP ‘249 Appeal except to address any formalities as requested by the
EPO to effect resolution and discontinuation of the EP ‘249 Appeal.  [**].

 

2.4.3.

The Parties acknowledge and agree that EP ‘249 will be maintained in amended
form as determined by the EPO in its Interlocutory Decision on April 15, 2013,
or the form of the claims as determined by the EPO Appeal Board, if applicable,
unless EP ‘249 is invalidated, revoked, amended or otherwise rejected by the EPO
or a Court having authority and without any action or involvement by Sarepta or
UWA.

 

2.4.4.

Upon the EPO issuing a final decision in the EP ‘249 Appeal, BioMarin shall
revalidate the EP ‘249, as directed or necessary, in any country where the EP
‘249 is validated as of the Effective Date.

 

2.5.

The Remaining EP [**] Oppositions.

 

2.5.1.

Subject to Section 2.4 (The EP ‘249 Appeal) as to EP 249, Sarepta agrees to
immediately withdraw all EP [**] Oppositions that it filed by filing in each EP
[**] Opposition a Withdrawal of Opposition with the EPO in the form of the
document attached to this Agreement as Schedule 2.5.1.  Sarepta agrees that it
will not take any action or prompt or facilitate a Third Party to take any
substantive action to further the EP [**] Oppositions.

-9-

 



--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

 

2.5.2.

Subject to Section 2.5.3 and Section 2.5, BioMarin and AZL agree not to further
defend the validity of the patents that are the subject of the EP [**]
Oppositions by filing in each case a Withdrawal of Request for Oral Proceedings
with the EPO in the form of the document attached to this Agreement as Schedule
2.5.2.  Subject to Section 2.5.3, BioMarin and AZL agree to allow the EP [**]
Oppositions to continue in writing based on the submissions of record as of the
Effective Date and will not take any substantive action to influence the outcome
of oppositions against the patents that are the subject of the EP [**]
Oppositions.  Subject to Section 2.5.3, the Parties agree not to appeal any
decision of the EPO in any of the EP [**] Oppositions and to be bound by any
such decision of the EPO in any such EP [**] Opposition, if any.  Subject to
Section 2.5.3, upon the Parties filing their respective notices with the EPO
pursuant to this Section 2.5, any paper proposed to be filed with the EPO by one
Party in the EP [**] Oppositions after such Notice of Withdrawal will be sent to
the other Party for review and comment reasonably in advance of such filing, but
not less than 5 (five) business days of the date of the proposed filing, the
acceptance of such comments and implementation of which shall not be
unreasonably withheld.

 

2.5.3.

AZL and BioMarin will not file a Withdrawal of Request for Oral Proceedings in
the opposition proceedings in connection with [**] or [**].  BioMarin will
[**].  The Parties agree that AZL and BioMarin will [**].  [**] agree to keep
[**] timely informed of all substantive communications to and from the EPO and
the Third Party opponent(s) in the oppositions of [**] and [**] and will provide
[**] with any paper proposed to be filed with the EPO for review and comment
reasonably in advance of such filing, but not less than 15 (fifteen) business
days of the date of the proposed filing, the acceptance of such comments and
implementation of which shall not be unreasonably withheld, as well as permit
[**] support of the defense of [**] and [**].

 

2.5.4.

Sarepta agrees that it will neither oppose the Opposable Patents nor instruct a
Third Party to oppose the Opposable Patents.

 

2.6.

The [**] Opposition.

 

2.6.1.

Sarepta agrees to immediately cease pursuing the [**] Opposition [**] the filing
at the EPO of a Withdrawal of Opposition in the form of the document attached to
this Agreement as Schedule 2.6.1.  Sarepta agrees that it will not take any
action or prompt or facilitate a Third Party to take any substantive action to
further the [**] Opposition.

 

2.6.2.

BioMarin and AZL agree not to further defend the validity of the patents that
are the subject of the [**] Opposition by filing at the EPO a Withdrawal of
Request for Oral Proceedings in the form of the document attached to

-10-

 



--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

 

this Agreement as Schedule 2.6.2.  BioMarin and AZL agree to allow the [**]
Opposition to continue in writing based on the submissions of record as of the
Effective Date and will not take any substantive action to influence the outcome
of that opposition.  The Parties agree not to appeal any decision of the EPO in
the [**] Opposition and to be bound by any such decision of the EPO in the [**]
Opposition, if any.  Upon the Parties filing their respective notices with the
EPO pursuant to this Section 2.6, any paper proposed to be filed with the EPO by
one Party in the [**] Opposition after the filing of such notices will be sent
to the other Party for review and comment reasonably in advance of such filing,
but not less than 5 (five) business days of the date of the proposed filing, the
acceptance of such comments and implementation of which shall not be
unreasonably withheld.

 

2.7.

The [**] Oppositions.

 

2.7.1.

Sarepta agrees to immediately cease pursuing all [**] Oppositions [**] filing at
the EPO of a Withdrawal of Opposition against [**] in the form of the document
attached to this Agreement as Schedule 2.7.1 and by not effecting the filing of
an appeal against the Interlocutory Decision of the Opposition Division of the
EPO in respect of [**].  Sarepta agrees that it will not take any action or
prompt or facilitate a Third Party to take any substantive action to further the
[**] Oppositions.

 

2.7.2.

BioMarin and AZL agree not to further defend the validity of the patents that
are the subject of the [**] Oppositions by filing at the EPO a Withdrawal of
Request for Oral Proceedings in respect of [**] in the form of the document
attached to this Agreement as Schedule 2.7.2 and by not filing an appeal against
the Interlocutory Decision of the Opposition Division of the EPO in respect of
[**].  BioMarin and AZL agree to allow the opposition to [**] to continue in
writing based on the submissions on the record as of the Effective Date and will
not take any substantive action to influence the outcome of that
opposition.  The Parties agree not to appeal any decision of the EPO in respect
of any of the [**] Oppositions and to be bound by any such decision of the EPO
in any [**] Opposition.  Upon the Parties filing their respective notices with
the EPO in respect of [**] pursuant to this Section 2.7, and upon the expiry of
the time period for filing an appeal against the Interlocutory Decision of the
Opposition Division of the EPO in respect of [**], any paper proposed to be
filed with the EPO by one Party in any of the [**] Oppositions after the filing
of such notices will be sent to the other Party for review and comment
reasonably in advance of such filing, but not less than 5 (five) business days
of the date of the proposed filing, the acceptance of such comments and
implementation of which shall not be unreasonably withheld.

 

-11-

 



--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

3.

Filing of papers; cooperation

 

3.1.

To the extent this Agreement and/or the License Agreement is required to be
filed with a governmental authority in a country in the Territory under
Applicable Law, the Parties agree to effect such filing under seal, if possible,
pursuant to Section 6.4.1 (Compliance with Law).  The Parties agree that this
Agreement and the License Agreement, will be filed in the USPTO by Sarepta, on
behalf of UWA, in accordance with 37 C.F.R. §41.205/35 U.S.C. §135(c).  Sarepta,
on behalf of UWA, will file the Agreements in a sealed envelope and request that
the documents be kept separate from the files of the interferences, and made
available only to Government agencies on written request, [**].  

 

3.2.

The Parties will cooperate with each other and promptly furnish any and all
papers requested by any authority to complete, resolve and settle the Actions in
accordance with this Agreement.  

 

4.

Release

 

4.1.

BioMarin Release of Sarepta.  BioMarin and AZL, on behalf of themselves and each
of their Affiliates, officers, directors, inventors, managers, members,
employees, contractors, agents, experts, consultants, attorneys,
successors-in-interest to the  Licensed IP (as defined in the License
Agreement), including the patents and patent applications involved in the
Actions, and predecessors-in-interest to the Licensed IP, including the patents
and patent applications involved in the Actions, hereby irrevocably settles,
releases, and forever discharges:  (a) Sarepta and any Affiliate, successor, or
assign, and each of their officers, directors, managers, members, employees,
experts, consultants, and attorneys (collectively, “Sarepta Related Entities”,
and each a “Sarepta Related Entity”) and UWA and its officers, directors,
managers, members, employees, experts, consultants, and attorneys, from any and
all Claims or Damages of any kind or nature, at law, in equity, or otherwise,
known or unknown, suspected or unsuspected, disclosed or undisclosed, relating
to, based upon, or arising out of the Licensed IP (as defined in the License
Agreement), including the patents and patent applications it controls that are
involved in the Actions in any country or any region in the Territory
(collectively, “BioMarin Involved IP”), or Actions, including any act of past,
present or future infringement, misappropriation, or other violation of any
portion of the BioMarin Involved IP; and (b) any Sarepta or Sarepta Related
Entity customer, end-user, agent, supplier, distributor, reseller, contractor,
consultant, service or partner, in relation to any Sarepta or Sarepta Related
Entity product or service from any and all Claims or liabilities of any kind or
nature, at law, in equity, or otherwise, known or unknown, suspected or
unsuspected, disclosed or undisclosed, throughout the world, relating to, based
upon, or arising out of the BioMarin Involved IP or the Claims asserted in the
Actions or potentially asserted in an action arising out of the BioMarin
Involved IP.

-12-

 



--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

 

4.2.

Sarepta Release of BioMarin.  Sarepta, on behalf of itself and UWA, and each of
their Affiliates, officers, directors, inventors, managers, members, employees,
contractors, agents, experts, consultants, attorneys, successors-in-interest to
the patents and patent applications involved in the Actions, and
predecessors-in-interest to the patents and patent applications involved in the
Actions, hereby irrevocably settles, releases, and forever discharges:  (a)
BioMarin and any Affiliate, successor, or assign, and each of their officers,
directors, managers, members, employees, experts, consultants, and attorneys
(collectively, “BioMarin Related Entities”, and each a “BioMarin Related
Entity”) and AZL and its officers, directors, managers, members, employees,
experts, consultants, and attorneys, from any and all Claims or Damages of any
kind or nature, at law, in equity, or otherwise, known or unknown, suspected or
unsuspected, disclosed or undisclosed, relating to, based upon, or arising out
of the patents it controls that are involved in the Actions, or any application
that claims priority from such patents and patent applications and any patents
granting therefrom, any application to which any of the foregoing applications
claims priority and any patents granting therefrom, and all divisionals,
continuations, continuations-in-part, reissues, extensions and reexaminations of
any such application in any country or any region in the Territory
(collectively, “Sarepta Involved IP”) or Actions, including any act of past,
present or future infringement, misappropriation, or other violation of any
portion arising from the Sarepta Involved IP; and (b) any BioMarin or BioMarin
Related Entity customer, end-user, agent, supplier, distributor, reseller,
contractor, consultant, service or partner, in relation to any BioMarin or
BioMarin Related Entity product or service from any and all Claims or
liabilities of any kind or nature, at law, in equity, or otherwise, known or
unknown, suspected or unsuspected, disclosed or undisclosed, throughout the
world, relating to, based upon, or arising out of the Sarepta Involved IP or the
Claims asserted in the Actions or potentially asserted in an action arising out
of the Sarepta Involved IP.

 

5.

PAYMENT TERMS

 

5.1.

Settlement Payment.  Within 10 days following the Effective Date, Sarepta will
pay BioMarin a one-time, non-refundable, non-creditable settlement payment of
twenty million U.S. Dollars ($20,000,000). BioMarin and AZL acknowledge and
agree that UWA shall have no obligation to make the foregoing payment and shall
not have any liability resulting from Sarepta not making the foregoing payment.

 

5.2.

Costs of Settling.  Each Party agrees to bear its own costs and legal fees
incurred prior to and after the Effective Date in connection with the Actions
and any related matters, including those associated with its performance under
the terms and conditions of this Agreement.

-13-

 



--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

 

5.3.

Late Payments.  Any late payments will bear interest, accruing and compounding
daily from the date such payment is due, at the lower rate of (a) an annual rate
of [**] percent ([**]%) and (b) the highest rate permitted under Applicable Law.

 

5.4.

Payment Method.

 

5.4.1.

Method of Payment.  All payments due hereunder will be made by wire transfer in
U.S. Dollars to the credit of such bank account as may be designated by BioMarin
in writing to Sarepta.  Any payment which falls due on a date which is not a
Business Day may be made on the next succeeding Business Day.

 

6.

CONFIDENTIALITY

 

6.1.

Definition.  “Confidential Information” means (a) the terms and provisions of
this Agreement, including discussions and drafts relating thereto and (b)
information disclosed in connection with the prosecution, maintenance,
enforcement or defense of the patents and patent applications involved in the
Actions.  Notwithstanding anything to the contrary herein, the terms and
provisions of this Agreement will be deemed the Confidential Information of both
Parties.  

 

6.2.

Obligations.  During the term of this Agreement and for 10 years thereafter, the
receiving Party will (a) protect all Confidential Information of the disclosing
Party against unauthorized disclosure to Third Parties and (b) not use or
disclose the Confidential Information of the disclosing Party, except as
permitted by or in furtherance of exercising rights or carrying out obligations
hereunder or for internal legal, accounting or finance purposes.  The receiving
Party will treat all Confidential Information provided by the disclosing Party
with the same degree of care as the receiving Party uses for its own similar
information, but in no event less than a reasonable degree of care.  The
receiving Party may disclose the Confidential Information to its Affiliates, and
their respective directors, officers, employees, subcontractors, sublicensees,
consultants, attorneys, accountants, banks and investors (collectively,
“Recipients”) who have a need-to-know such information for purposes related to
this Agreement, provided that the receiving Party will hold such Recipients to
written obligations of confidentiality with terms and conditions at least as
restrictive as those set forth in this Agreement.

 

6.3.

Exceptions to Confidentiality.  The obligations under this Section 6
(Confidentiality) will not apply to any information to the extent the receiving
Party can demonstrate by competent evidence that such information:

 

(a)

is (at the time of disclosure) or becomes (after the time of disclosure) known
to the public or part of the public domain through no breach

-14-

 



--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

 

of this Agreement by the receiving Party or any Recipients to whom it disclosed
such information;

 

(b)

was known to, or was otherwise in the possession of, the receiving Party prior
to the time of disclosure by the disclosing Party;

 

(c)

is disclosed to the receiving Party on a non-confidential basis by a Third Party
who is entitled to disclose it without breaching any confidentiality obligation
to the disclosing Party; or

 

(d)

is independently developed by or on behalf of the receiving Party or any of its
Affiliates, as evidenced by its written records, without use or access to the
Confidential Information.

                        

 

6.4.

Permitted Disclosures.

 

6.4.1.

Compliance with Law.  The restrictions set forth in this Section 6
(Confidentiality) will not apply to any Confidential Information that the
receiving Party is required to disclose under Applicable Law or a court order or
other governmental order (including regulations of the Securities Exchange
Commission and the rules of any securities exchange or market), provided that
the receiving Party: (a) provides the disclosing Party with prompt notice of
such disclosure requirement if legally permitted; (b) affords the disclosing
Party an opportunity to oppose or limit, or secure confidential treatment for
such required disclosure; and (c) if the disclosing Party is unsuccessful in its
efforts pursuant to subsection (b), discloses only that portion of the
Confidential Information that the receiving Party is legally required to
disclose as advised by the receiving Party’s legal counsel.  

 

6.4.2.

Permitted Disclosures.  Notwithstanding the restrictions set forth in this
Section 6 (Confidentiality), in the event that a Party wishes to enter into a
sublicense in accordance with the License Agreement, such Party may disclose to
a Third Party the existence and terms of this Agreement, provided that such
Party will hold such Third Parties to written obligations of confidentiality
with terms and conditions at least as restrictive as those set forth in this
Agreement.

 

6.4.3.

Disclosure of Agreement Terms.  Notwithstanding the restrictions set forth in
this Section 6 (Confidentiality), a Party may, without the prior consent of the
other Party, disclose the terms and provisions of this Agreement to any Third
Party that (a) is performing diligence in connection with any permitted Change
of Control or similar transaction, (b) is an underwriter or placement agent or
its counsel in connection with any offering by such Party, or (c) is a permitted
sublicensee under the License

-15-

 



--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

 

Agreement or a permitted assignee of this Agreement, provided that such Party
will hold such Third Party to written obligations of confidentiality with terms
and conditions at least as restrictive as those set forth in this Agreement.

 

6.5.

Right to Injunctive Relief.  Each Party agrees that breaches of this Section 6
(Confidentiality) may cause irreparable harm to the other Party and will entitle
such other Party, in addition to any other remedies available to it (subject to
the terms of this Agreement), the right to seek injunctive relief enjoining such
action.

 

6.6.

Ongoing Obligation for Confidentiality.  Upon expiration or termination of this
Agreement, the receiving Party will, and will cause its Recipients to, destroy,
delete or return (as requested by the disclosing Party) any Confidential
Information of the disclosing Party, except for one copy which may be retained
in its confidential files solely for the purpose of confirming compliance with
its obligations herein.  Notwithstanding the foregoing, this Section 6.6
(Ongoing Obligation for Confidentiality) does not require (a) the alteration,
modification, deletion or destruction of backup tapes or other backup media made
in the ordinary course of business, or (b) the destruction or return of copies
of this Agreement, provided that, in each case ((a) and (b)), any retained
copies be maintained as Confidential Information in accordance with this Section
6 (Confidentiality).

 

7.

REPRESENTATIONS, WARRANTIES AND COVENANTS

 

7.1.

Representations and Warranties by Each Party.  Each Party represents and
warrants, and covenants, as applicable, to the other Party as of the Effective
Date that:

 

(a)

Organization; Power and Authority.  Such Party (i) is duly organized, validly
existing and in good standing under the laws of its jurisdiction of organization
and (ii) has the power, authority and legal right, and is free to enter into
this Agreement and, in so doing, will not violate any other agreement to which
such Party is a party as of the Effective Date, or conflict with the rights
granted to any Third Party;

 

(b)

Due Execution.  This Agreement has been duly executed and delivered on behalf of
such Party and constitutes a legal, valid, and binding obligation of such Party
and is enforceable against it in accordance with its terms, subject to the
effects of bankruptcy, insolvency, or other laws of general application
affecting the enforcement of creditor rights and judicial principles affecting
the availability of specific performance and general principles of equity;

-16-

 



--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

 

(c)

Authorization.  Such Party has taken all action necessary to authorize the
execution and delivery of this Agreement;

 

(d)

Consents.  Such Party has obtained all necessary consents, approvals, and
authorizations of all regulatory authorities and other Third Parties required to
be obtained by such Party in connection with the execution and delivery of this
Agreement and the performance of its obligations hereunder;

 

(e)

No Litigation.  There is no action or proceeding pending or, to the knowledge of
such Party, threatened that could reasonably be expected to impair or delay the
ability of such Party to perform its obligations under this Agreement; and

 

(f)

No Conflicts.  The execution and delivery of this Agreement and the performance
of such Party’s obligations hereunder (i) do not and will not conflict with or
violate any requirement of Applicable Law or any provision of the articles of
incorporation, bylaws, limited partnership agreement, or any similar instrument
of such Party, as applicable, in any material way, and (ii) do not and will not
conflict with, violate or breach, or constitute a default or require any consent
under, any contractual obligation or court or administrative order by which such
Party is or will be bound.

 

7.2.

Representations and Warranties by BioMarin. BioMarin represents and warrants to
Sarepta as of the Effective Date that:

 

(a)

No Claims.  Except as disclosed in Schedule 7.2(a) or as a result of the
Actions, there are no claims, judgments or settlements against or amounts with
respect thereto owed by BioMarin or any of its Affiliates relating to the
patents and patent applications that it controls in the Actions, and there are
no pending or threatened lawsuits, revocation actions, invalidity or nullity
proceedings, oppositions, interferences, reissue proceedings, re-examinations or
other proceedings regarding any of such patents and patent applications.

 

7.3.

Representations and Warranties by Sarepta. Sarepta represents and warrants to
BioMarin as of the Effective Date that:

 

(a)

No Claims.  Except as disclosed in Schedule 7.3(a) or as a result of the
Actions, to Sarepta’s knowledge, there are no claims, judgments or settlements
against or amounts with respect thereto owed by Sarepta or any of its Affiliates
relating to the patents that it controls in the Actions.

-17-

 



--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

 

(b)

Authority to Bind  UWA.  Sarepta has the power, authority and legal right to
bind UWA pursuant to any section of this Agreement under which Sarepta agrees to
anything on behalf of UWA.

 

7.4.

Disclaimer. Notwithstanding anything to the contrary herein, the Parties agree
that Sarepta’s entry into this Agreement and its payment obligations hereunder
do not represent an admission or acknowledgement that the making, using or
selling of any Sarepta product would, absent a license, infringe any claim of
any patent or patent application, if issued, in the Actions.  Sarepta hereby
disclaims any such admission or acknowledgement.

8.

TERM; TERMINATION

 

8.1.

Term.  The term of this Agreement will commence as of the Effective Date and,
unless earlier terminated as expressly provided herein, will expire upon the
last-to-expire patent or patent application, if granted, involved in the
Actions, or any family member thereof, including extensions (“Term”).  Except as
expressly provided in this Section 8 (Term; Termination), BioMarin may not
terminate this Agreement for any reason.

 

8.2.

Termination for Cause. Each Party will have the right to terminate this
Agreement in the event the other Party materially breaches this Agreement and
fails to cure such breach within [**] of receiving notice thereof; provided,
however, that if such breach is capable of being cured, but cannot be cured
within such [**] period, and the breaching Party initiates actions to cure such
breach within such period and thereafter diligently pursues such actions, the
breaching Party will have such additional period as is reasonable to cure such
breach. If either Party initiates a dispute in accordance with Section 9.3
(Governing Law; Exclusive Jurisdiction) to resolve a dispute or controversy in
connection with the material breach for which termination is being sought and is
diligently pursuing such procedure, then the cure period set forth in this
Section 8.2 (Termination for Cause) will be tolled during the pendency of such
dispute resolution procedure. Any termination by a Party under this Section 8.2
(Termination for Cause) will be without prejudice to any damages or other legal
or equitable remedies to which it may be entitled from the other Party.  

 

8.3.

Effect of Termination of the License Agreement. If the License Agreement is
terminated in its entirety, then this Agreement will automatically terminate in
its entirety. If the License Agreement is terminated by Sarepta with respect to
one or more Licensed Patents (as defined therein), then Section 8.4 (Patent
Challenge Prohibition) and Section 8.5 (Patent Challenge Remedy) will not apply
with respect to the Licensed Patent(s) to which the License Agreement was
terminated.

 

8.4.

Patent Challenge Prohibition. Except to the extent the following is
unenforceable under the laws of a particular jurisdiction, each Party (the
“Challenged Party”) may pursue the applicable remedy set forth in Section 8.5
(Patent Challenge Remedy) if the other Party (the “Challenging Party”) or its
Affiliates, individually

-18-

 



--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

 

or in association with any other person or entity, commences a legal action
challenging the validity, enforceability or scope of any of the patents or
patent applications involved in the Actions, where such legal action is not
necessary or reasonably required to assert a cross-claim or a counter-claim, or
in response to a subpoena or court or administrative law request or order (a
“Patent Challenge”); provided, however, that the Challenged Party may not pursue
such remedy as a result of any Patent Challenge (a) that the Challenging Party
first asserts against the Challenged Party or any of its Affiliates as a defense
to any claim of infringement in respect of the Sarepta Involved IP or the
BioMarin Involved IP by the Challenged Party or any of its Affiliates, or (b)
[**].

 

8.5.

Patent Challenge Remedy. Subject to the terms of Section 8.4 (Patent Challenge
Prohibition), upon the commencement of a Patent Challenge (a) where the
Challenging Party is Sarepta, BioMarin may terminate this Agreement and the
License Agreement upon ninety (90) days’ written notice to Sarepta, and (b)
where the Challenging Party is BioMarin, the licenses granted by BioMarin to
Sarepta under the License Agreement will be fully-paid and royalty-free,
beginning on the date on which Sarepta is first notified of the Patent
Challenge, in each case ((a) and (b)) notwithstanding anything to the contrary
in the License Agreement other than the terms of the License Agreement described
in this Section 8.5 (Patent Challenge Remedy). Notwithstanding anything to the
contrary in this Section 8.5 (Patent Challenge Remedy) or elsewhere in this
Agreement, if Sarepta brings a Patent Challenge under Section 6.1.3 (Prosecution
Dispute Escalation) of the License Agreement, then BioMarin may terminate this
Agreement and the License Agreement only with respect to the applicable Licensed
Patent (as defined in the License Agreement) and only in the manner set forth in
Section 6.1.3 (Prosecution Dispute Escalation) of the License Agreement. Further
notwithstanding anything to the contrary in this Section 8.5 (Patent Challenge
Remedy) or elsewhere in this Agreement, BioMarin may not terminate this
Agreement or the License Agreement as a result of a Patent Coverage Dispute (as
defined in the License Agreement) under Section 6.4 (Patent Coverage Disputes)
of the License Agreement.

 

8.6.

Effect of Termination.

 

8.6.1.

Accrued Obligations.  Termination or expiration of this Agreement will not
affect the rights and obligations of the Parties accrued prior to termination or
expiration hereof, including, without limitation, the non-refundable,
non-creditable nature of the settlement payment described in Section 5.1
(Settlement Payment).

 

8.7.

Survival. Without limiting the foregoing Section 8.6.1 (Accrued Obligations) the
provisions of Section 1 (Definitions), Section 5.4 (Payment Method), Section 6
(Confidentiality), Section 7.4 (Disclaimer), Section 8.6 (Effect of
Termination), Section 8.7 (Survival) and Section 9 (General Provision) will
survive expiration or termination of this Agreement.  

-19-

 



--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

9.

GENERAL PROVISIONS

 

9.1.

Assignment.  Neither Party may assign its rights and obligations under this
Agreement without the other Party’s prior written consent, except that:  (a)
BioMarin or Sarepta may assign its rights and obligations under this Agreement
in whole or in part to one or more of its Affiliates without the consent of the
other Party; and (b) BioMarin and Sarepta may assign this Agreement in
connection with a Change of Control transaction or sale of substantially all the
assets to which this Agreement relates; provided, that any such permitted
assignee assumes all obligations of its assignor under this Agreement.  The
assigning Party will provide the other Party with prompt written notice of any
such assignment.  No permitted assignment will relieve the assignor of liability
for its obligations hereunder.  Any attempted assignment in contravention of the
foregoing will be void.

 

9.2.

Severability.  Should one or more of the provisions of this Agreement become
void or unenforceable as a matter of law, then such provision will be
ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of this Agreement, and the Parties agree to
substitute a valid and enforceable provision therefor which, as nearly as
possible, achieves the desired economic effect and mutual understanding of the
Parties under this Agreement.

 

9.3.

Governing Law; Exclusive Jurisdiction.

 

9.3.1.

Governing Law.  This Agreement will be governed by and construed under the laws
in effect in the State of New York, United States of America, without giving
effect to any conflicts of laws provision thereof or of any other jurisdiction
that would produce a contrary result.

 

9.3.2.

Jurisdiction.  Each Party, by its execution hereof, (a) hereby irrevocably
submits to the exclusive jurisdiction of the state courts of the State of New
York or the United States District Court for the Southern District of New York
for the purpose of any and all actions, suits or proceedings arising in whole or
in part out of, related to, based upon or in connection with this Agreement or
the subject matter hereof, (b) hereby waives to the extent not prohibited by
Applicable Law, and agrees not to assert, by way of motion, as a defense or
otherwise, in any such action, any claim that it is not subject personally to
the jurisdiction of the above-named courts, that its property is exempt or
immune from attachment or execution, that any such action brought in one of the
above-named courts should be dismissed on grounds of forum non conveniens,
should be transferred to any court other than one of the above-named courts, or
should be stayed by reason of the pendency of some other proceeding in any other
court other than one of the above-named courts, or that this Agreement or the
subject matter hereof may not be enforced in or by such court, and (c) hereby
agrees not to commence any such action other than before one of the above-named
courts nor to make any motion or take any other action seeking or intending to
cause the

-20-

 



--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

 

transfer or removal of any such action to any court other than one of the
above-named courts whether on the grounds of inconvenient forum or
otherwise.  Notwithstanding the foregoing, application may be made to any court
of competent jurisdiction with respect to the enforcement of any judgment or
award.

 

9.4.

Waivers and Amendments.  The failure of any Party to assert a right hereunder or
to insist upon compliance with any term or condition of this Agreement will not
constitute a waiver of that right or excuse a similar subsequent failure to
perform any such term or condition by the other Party.  No waiver will be
effective unless it has been given in writing and signed by the Party giving
such waiver.  No provision of this Agreement may be amended or modified other
than by a written document signed by authorized representatives of each Party.

 

9.5.

Relationship of the Parties.  Nothing contained in this Agreement will be deemed
to constitute a partnership, joint venture, or legal entity of any type between
Sarepta and BioMarin, or to constitute one Party as the agent of the
other.  Moreover, each Party agrees not to construe this Agreement, or any of
the transactions contemplated hereby, as a partnership for any tax
purposes.  Each Party will act solely as an independent contractor, and nothing
in this Agreement will be construed to give any Party the power or authority to
act for, bind, or commit the other Party.

 

9.6.

Successors and Assigns.  This Agreement will be binding upon and inure to the
benefit of the Parties hereto and their respective successors and permitted
assigns.

 

9.7.

Notices.  All notices, consents, waivers, and other communications under this
Agreement must be in writing and will be deemed to have been duly given
when:  (a) delivered by hand (with written confirmation of receipt); (b) sent by
fax (with written confirmation of receipt), provided that a copy is sent by an
internationally recognized overnight delivery service (receipt requested); or
(c) when received by the addressee, if sent by an internationally recognized
overnight delivery service (receipt requested), in each case to the appropriate
addresses and fax numbers set forth below (or to such other addresses and fax
numbers as a Party may designate by written notice):

 

If to Sarepta:

Sarepta Therapeutics, Inc.

215 First Street, Suite 415

Cambridge, MA  02142

Attention:  General Counsel

Ty Howton

Email:  [**]

 

With a copy (which will not constitute notice) to:

Ropes & Gray LLP

Prudential Tower

-21-

 



--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

800 Boylston Street

Boston, MA  02199

Attention:  David M. McIntosh

Email:  David.McIntosh@ropesgray.com

 

If to UWA: The University of Western Australia

35 Stirling Highway

Crawley, Western Australia 6009

 

Attention:

Director, Office of Industry and Innovation

Email: [**]

 

If to BioMarin: BioMarin Pharmaceutical, Inc.

105 Digital Drive

Novato, Ca 94949

Attention:  General Counsel

G. Eric Davis, Esq.

Email:  [**]

 

With a copy (which will not constitute notice) to:

 

Jones Day

4655 Executive Drive, Suite 1500

San Diego, Ca  92121

Attention:  John E. Wehrli, Esq.

Email: jwehrli@jonesday.com

 

If to AZL: T.a.v. Prof. G.J.B. van Ommen

Postbus 9600

2300 RC Leiden

Einthovenweg 20

2333 ZC Leiden

Postzone: S4-P

cc. Dr. R. Smailes

Rijnsburgerweg 10

2333 AA Leiden

 

 

 

9.8.

No Third Party Beneficiary Rights.  Except as expressly provided in this
Agreement, this Agreement is not intended to and will not be construed to give
any Third Party any interest or rights (including, without limitation, any Third
Party beneficiary rights) with respect to or in connection with any agreement or
provision contained herein or contemplated hereby.

 

9.9.

Entire Agreement.  This Agreement, together with its Schedules, and the
Settlement Agreement and the CDA together set forth the entire agreement and

-22-

 



--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

 

understanding of the Parties as to the subject matter hereof and supersede all
proposals, oral or written, and all other prior communications between the
Parties with respect to such subject matter. In the event of any conflict
between a material provision of this Agreement and any Exhibit or Schedule
hereto, the Agreement will control.

 

9.10.

Headings.  The headings to the Sections hereof are not a part of this Agreement,
but are merely for convenience to assist in locating and reading the several
Sections hereof.

 

9.11.

Interpretation.  Except where the context expressly requires otherwise, (a) the
use of any gender herein will be deemed to encompass references to either or
both genders, and the use of the singular will be deemed to include the plural
(and vice versa), (b) the words “include”, “includes” and “including” will be
deemed to be followed by the phrase “without limitation”, (c) the word “will”
will be construed to have the same meaning and effect as the word “shall,” (d)
any definition of or reference to any agreement, instrument or other document
herein will be construed as referring to such agreement, instrument or other
document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (e) any reference herein to any Person will be construed to
include the Person’s successors and permitted assigns, (f) the words “herein”,
“hereof” and “hereunder,” and words of similar import, will be construed to
refer to this Agreement in its entirety and not to any particular provision
hereof, (g) all references herein to Sections, Exhibits or Schedules will be
construed to refer to Sections, Exhibits or Schedules of this Agreement, and
references to this Agreement include all Exhibits and Schedules hereto, (h) the
word “notice” means notice in writing (whether or not specifically stated) and
will include notices, consents, approvals and other written communications
contemplated under this Agreement, (i) provisions that require that a Party, the
Parties or any committee hereunder “agree,” “consent” or “approve” or the like
will require that such agreement, consent or approval be specific and in
writing, whether by written agreement, letter, approved minutes or otherwise
(but excluding e-mail and instant messaging), (j) references to any specific
law, rule or regulation, or article, section or other division thereof, will be
deemed to include the then-current amendments thereto or any replacement or
successor law, rule or regulation thereof and (k) the term “or” will be
interpreted in the inclusive sense commonly associated with the term “and/or.”  

 

9.12.

Cumulative Remedies.  No remedy referred to in this Agreement is intended to be
exclusive, but each will be cumulative and in addition to any other remedy
referred to in this Agreement or otherwise available under law.

 

9.13.

Waiver of Rule of Construction.  Each Party has had the opportunity to consult
with counsel in connection with the review, drafting and negotiation of this
Agreement.  Accordingly, any rule of construction that any ambiguity in this
Agreement will be construed against the drafting Party will not apply.

-23-

 



--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

 

9.14.

Counterparts.  The Agreement may be executed in two or more counterparts,
including by facsimile or PDF signature pages, each of which will be deemed an
original, but all of which together will constitute one and the same instrument.

 

9.15.

Effective Date. This Agreement will not be effective (and will be null and void)
unless and until AZL (i) executes this Agreement within seven days of the
Execution Date, and (ii) simultaneously therewith consents in writing to
BioMarin’s execution of the License Agreement (such date, if and when (i) and
(ii) are satisfied, the “Effective Date”).

[Signatures on next page]

 

-24-

 



--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

IN WITNESS WHEREOF, the Parties intending to be bound have caused this Agreement
to be executed by their duly authorized representatives as of the Effective
Date.

 

Sarepta International C.V.

 

The University of Western Australia

By:

/s/ Joseph Bratica

 

By:

/s/ Prof. Robyn Owens

 

Name: Joseph Bratica

 

 

Name: Prof. Robyn Owens

 

Title: VP and Assistant Treasurer

 

 

Title: Deputy Vice-Chancellor (Research)

 

Sarepta Therapeutics, Inc.

 

 

By:

/s/ Douglas S. Ingram

 

 

 

 

Name: Douglas S. Ingram

 

 

 

 

Title: VP and Assistant Treasurer  

 

 

 

 

 

 

BioMarin Leiden Holdings BV

 

Academisch Ziekenhuis Leiden

By:

/s/ G. Eric Davis

 

By:

/s/ Willy J.M. Spaan

 

Name: G. Eric Davis

 

 

Name: Willy J.M. Spaan

 

Title: Director

 

 

Title: Chair of the Executive Board

 

BioMarin Nederlands BV

 

 

By:

/s/ G. Eric Davis

 

 

 

 

Name: G. Eric Davis

 

 

 

 

Title: Director

 

 

 

 

BioMarin Technologies BV

 

 

By:

/s/ G. Eric Davis

 

 

 

 

Name: G. Eric Davis

 

 

 

 

Title: Director

 

 

 

 

-25-

 



--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

Schedule 1.1

Actions

[**]

 

 




-26-

 



--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

Schedule 2.2.1

Form of Dismissal Agreement

([**])

[**]

 

 




-27-

 



--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

Schedule 2.2.2

Form of Dismissal Agreement

(Docket [**])

[**]




 

-28-

 



--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

 

Schedule 2.2.3

Form of Dismissal Agreement

(Docket Nos. [**])




-29-

 



--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

Schedule 2.2.6

Form of Petition for Express Abandonment

([**]; [**])

[**]

 

 




 

-30-

 



--------------------------------------------------------------------------------

 

Schedule 2.3.1

Form of Notice of Discontinuance & Consent Order

(UK Revocation Action)

[**]




-31-



--------------------------------------------------------------------------------

 

 

Schedule 2.4.1

 

Form of Withdrawal of Appeal

([**] Appeal.)

[**]

 

 

-32-



--------------------------------------------------------------------------------

 

Schedule 2.5.1

 

Form of Withdrawal of Opposition

(EP [**] Oppositions)

[**]




-33-



--------------------------------------------------------------------------------

 

Schedule 2.5.2

 

Form of Withdrawal of Request for Oral Proceedings

(EP [**] Oppositions)

 

Attached.

 

 




-34-



--------------------------------------------------------------------------------

 

Schedule 2.6.1

Form of Withdrawal of Opposition

[**]

 




-35-



--------------------------------------------------------------------------------

 

Schedule 2.6.2

Form of Withdrawal of Request for Oral Proceedings

([**] Opposition)

 

Attached.




-36-



--------------------------------------------------------------------------------

 

Schedule 2.7.1

Form of Withdrawal of Opposition

([**] Oppositions)

[**]

 




-37-



--------------------------------------------------------------------------------

 

 

Schedule 2.7.2

Form of Withdrawal of Request for Oral Proceedings

([**] Oppositions)

 

Attached.

 




-38-



--------------------------------------------------------------------------------

 

Schedule 7.2(a)

BioMarin Claims, Judgments or Settlements

 

Attached.

-39-



--------------------------------------------------------------------------------

 

 

Schedule 7.3(a)

Sarepta Claims, Judgments or Settlements

 

 

 

 

 

 

 

 

